Judgment of the Supreme Court, New York County (Jerome Hornblass, J.), rendered on November 4, 1988, convicting defendant, after jury trial, of robbery in the third degree, and sentencing him to an indeterminate term of imprisonment of from ZV2 to 7 years, unanimously aifirmed.
On the night of December 9, 1987, in a Kentucky Fried Chicken restaurant on the corner of Lexington Avenue and 116th Street, defendant assaulted a customer as she tried to pay for her order, grabbed a $20 bill from her hand, and ran out of the restaurant. Police officers chased defendant and apprehended him a few blocks from the restaurant. They recovered a $20 bill underneath a car, where defendant had crouched down during the chase.
Defendant now claims on appeal that he was deprived of due process by the court’s charge on reasonable doubt, which he alleges was misleading and diminished the People’s burden of proof. Since these objections were not raised at trial, they are unpreserved for appellate review and we decline to reach them (CPL 470.05 [2]; People v Creech, 60 NY2d 895). In any event, upon examination of the court’s charge on reasonable doubt as a whole, we find that it adequately conveyed the *683concepts of reasonable doubt and the prosecutor’s burden of proof (People v Mosley, 67 NY2d 985, 987).
Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.